UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-4662


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD WENDELL WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cr-00116-RDB-1)


Submitted:   July 29, 2010                  Decided:    August 25, 2010


Before SHEDD and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Steven G. Berry, Bethesda, Maryland, for Appellant.    John
Francis Purcell, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald   Williams     pled   guilty    to   knowingly    possessing

and discharging a firearm in furtherance of a drug trafficking

offense   resulting   in   the    death     of   another,   and    aiding   and

abetting such conduct, in violation of 18 U.S.C. §§ 924(c), 2

(2006).   Counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting there are no meritorious issues,

but raising issues requested by Williams.              According to counsel,

Williams claims the factual basis provided during the Rule 11

hearing was insufficient to support the conviction.                   He also

contends Williams claims counsel was ineffective for (1) not

fully explaining his role in the offense; (2)               never explaining

to the district court or the Government that his role was minor;

(3) never giving him the chance to go to trial because he was

threatened with death; (4) not doing as good a job at defending

him as did the prosecuting attorney; (5) placing him in harm’s

way after he was housed in a facility containing persons he

implicated; and (6) never telling him what he needed to know

before he started cooperating with the police.                    Williams has

filed a pro se supplemental brief raising several issues, some

of which are included in counsel’s Anders brief.              The Government

did not file a brief.

           In order to sustain a § 924(c) conviction, the factual

basis had to establish Williams possessed a firearm in order to

                                        2
further the goals of the drug trafficking conspiracy, or that he

aided and abetted such conduct.                     See United States v. Lomax, 293

F.3d 701, 705 (4th Cir. 2002).                     According to the factual basis,

Williams was a street level drug dealer for a neighborhood drug

conspiracy.          On the day in question, he produced the firearm

that    would       be   used     in   the    murder.        At    the   instruction   of

another, he gave the firearm to a third person and then drove

that person and another person to the victim’s home.                              Having

already been a driver for a drive-by shooting, it was reasonably

foreseeable that the firearm he gave to the third party was to

be discharged with the intent to protect and further the drug

conspiracy, thus exposing Williams to the ten year statutory

minimum sentence.           By providing the firearm to the third party,

driving       him   to    the   location,       passing      the   location    while   the

victim was outside and returning the car to the location soon

thereafter, and then positioning the car so that the third party

was closest to the victim and was able to shoot the victim at

close range, we find Williams had the necessary knowledge and

intent to bring about the result.                     See United States v. Foster,

507    F.3d    233,      244-45    (4th      Cir.    2007)   (discussing      aiding   and

abetting a § 924(c) offense); United States v. Arrington, 719

F.2d 701, 705 (4th Cir. 1983) (discussing aiding and abetting).

               Because Williams did not move in the district court to

withdraw his guilty plea, any error in the Rule 11 hearing is

                                               3
reviewed for plain error.               United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).               To establish plain error, he “must

show:     (1) an error was made; (2) the error is plain; and (3)

the     error     affects      substantial      rights.”          United     States    v.

Massenburg,       564    F.3d   337,    342-46     (4th    Cir.    2009)     (reviewing

unpreserved       Rule    11    error).      We    have    reviewed    the     Rule    11

hearing and find no error.              The district court complied with the

requirements of Rule 11(b)(1).                  The court also assured itself

that the plea was voluntary and there was an independent factual

basis for accepting the plea.              See Rule 11(b)(2), (3).              Because

the     factual    basis       was    sufficient    to     sustain     the     § 924(c)

conviction and because Williams’ plea was knowing and voluntary,

we affirm the conviction.

            Because Williams received the low end of the range of

imprisonment to which he agreed in the plea agreement, we are

without     jurisdiction         to    review     the     reasonableness       of     the

sentence.       The statute governing appellate review of a sentence

states that:

      (c) Plea agreements. – In the case of a plea agreement
      that   includes   a   specific   sentence  under   rule
      11(e)(1)(C) *  of   the  Federal   Rules  of   Criminal
      Procedure–




      *
       Rule 11(e)(1)(C) was renumbered Rule 11(c)(1)(C) in the
2002 amendments to Rule 11.



                                           4
            (1)       a defendant may not file a notice of appeal
                      under paragraph (3) or (4) of subsection (a)
                      unless the sentence imposed is greater than
                      the sentence set forth in such agreement ...

18     U.S.C.    § 3742(c)       (2006).         Paragraphs          (3)     and   (4)   of

subsection (a) of § 3742 allow an appeal of a sentence that is

greater than the Guidelines range, or a sentence for an offense

that     does     not     have    a    Guidelines        range        and    is    plainly

unreasonable.         United States v. Sanchez, 146 F.3d 796, 797 & n.1

(10th Cir. 1998).            Thus, “[a] defendant receiving a sentence

under a Rule 11(e)(1)(C) plea agreement may appeal only when his

sentence ‘was imposed in violation of law [or] was imposed as a

result     of      an     incorrect      application            of     the     sentencing

guidelines[.]’”            Id.    (quoting      18   U.S.C.          § 3742(a)(1),       (2)

(2006)).

            Here, Williams’ sentence was not imposed in violation

of law.         The twenty-five year sentence was the bottom of the

agreed upon range of imprisonment and lower than the statutory

maximum     of     life.         Williams       agreed        the    sentence      was   an

appropriate disposition for his case.                         Nor is the sentence a

result    of     an     incorrect     application        of    the     Guidelines.        A

sentence imposed pursuant to a Rule 11(c)(1)(C) plea agreement

is contractual and not based upon the Guidelines.                              See United

States v. Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005) (stating

that “[a] sentence imposed under a Rule 11(c)(1)(C) plea arises


                                            5
directly from the agreement itself, not from the Guidelines”);

United States v. Littlefield, 105 F.3d 527, 528 (9th Cir. 1997).

Because § 3742(c) bars review of sentences imposed pursuant to a

Rule    11(c)(1)(C)   plea    agreement       and    none    of    the     exceptions

apply, we lack jurisdiction to review Williams’ sentence.                          See

United States v. Prieto-Duran, 39 F.3d 1119, 1120 (10th Cir.

1994) (finding that § 3742(c)(1) bars appeal of sentence imposed

pursuant to Rule 11(c)(1)(C) plea agreement where “government

agreed to forego filing a sentence enhancement information for

prior criminal activities under 21 U.S.C. § 851”).                    Accordingly,

we dismiss this portion of the appeal.

            Insofar    as      Williams       argues        that     he      received

ineffective      assistance     of     counsel,       such    claims        are    not

cognizable     on   direct    appeal     unless      the    record    conclusively

establishes      ineffective      assistance.               United        States    v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                           Instead, to

allow    for   adequate     development      of     the    record,    a    defendant

generally must bring his ineffective assistance claims in a 28

U.S.C.A. § 2255 (West Supp. 2010) motion.                     United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).                      Because Williams’

ineffective assistance claims are not conclusively established

by the record, we will not review the claims.                     We conclude that

Williams’      remaining     arguments       are    without        merit    and    not

warranting reversal.

                                         6
          In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues remaining for

appeal.   Accordingly, we affirm the conviction and dismiss the

appeal from the sentence.       This court requires counsel inform

Williams, in writing, of the right to petition the Supreme Court

of the United States for further review.          If Williams requests

that a petition be filed, but counsel believes such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Williams.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    7